Citation Nr: 1620441	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure (Agent Orange).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge by videoconference.  

The Board acknowledges that, following the issuance of the February 2014 statement of the case (SOC), the Veteran submitted additional evidence in support of his appeal, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam era and therefore is presumed to have been exposed to herbicides.

2.  The Veteran's coronary artery disease is presumptively related to his herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Additionally, service connection for certain diseases, including coronary artery disease, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Initially, the Board notes that a review of the Veteran's VA and private treatment records show that he was diagnosed with coronary artery disease in January 2012. 

The Veteran contends that he was in Vietnam for 38 days beginning in February 1968 and thus was exposed to herbicides.  He reported in a July 2013 written statement that he was stationed in Cam Ranh Bay, Vietnam and worked on the flight line.  

Service personnel records indicate that the Veteran was on temporary overseas duty from February 11, 1968 to March 19, 1968.  The service personnel records do not indicate the location of the Veteran's temporary overseas duty.  However, the records indicate that he was in the 464th Field Maintenance Squadron and served as a jet engine mechanic.  

The Veteran submitted the 464th Tactical Airlift Wing's (TAW) activities from January 1 through June 30, 1968 as proof of unit service in Vietnam.  The report indicates that the 464th TAW was bound for the Republic of Vietnam in support of the 779th Tactical Airlift Squadron(TAS)'s in-country missions out of Cam Ranh Bay Air Base in South Vietnam during this period, and that within 48 hours after arrival in Japan in February 1968 the 779th TAS was re-deployed to Cam Rahn Bay, South Vietnam.

In further support of his claim, the Veteran submitted notarized affidavits from two former squadron members, who were stationed with the Veteran, attesting that they were with the Veteran in Vietnam at the Cam Ranh Bay Air Base in February and March 1968 and worked with him in the jet engine shop.   

Moreover, the Veteran submitted a photograph of himself that he contends was taken in Cam Ranh Bay Beach in March 1968.  The photographs were developed in April 1968.  

Here, there is no affirmative evidence to explicitly contradict the Veteran's reports of having been temporarily stationed in Vietnam.  Rather, they are consistent with his service personnel records showing a TDY assignment from February 11, 1968 to March 19, 1968, the photographs submitted by the Veteran, the Veteran's April 2016 credible Board testimony, and the other lay statements of record.  Thus, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran served in the Republic of Vietnam, and affords him the benefit of the doubt in this regard.  38 U.S.C.A. § 5107(b).  

Furthermore, because the Board is conceding the Veteran's service in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  As the Veteran has coronary artery disease and he was exposed to herbicides in Vietnam, service connection for coronary artery disease is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.309(e).


ORDER

Service connection for coronary artery disease is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


